DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Response, filed, 5/26/22, has been entered. Claims 20-34 are pending with claims 1-19 being previously cancelled and claims 35-39 being currently cancelled.
Election/Restrictions
Applicants’ election without traverse of group I (claims 20-34) in the reply filed on 5/26/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (US 20060024177) in view of Jones et al. (US 20070116580). 
Regarding claim 20: Robison discloses a long-stroke pumping unit (title;, Figs. 1, 2). Robison discloses tower 19, a counterweight assembly 14 movable along the tower, a crown mounted atop the tower (top structure of tower) (Figs. 1, 2; [0040], [0043]). Robison discloses a sprocket 16 supported by the crown and rotatable relative thereto (Figs. 1, 2; [0046]). Robison discloses a belt 12 having a first end connected to the counterweight assembly and having a second end connectable to a rod string (Figs. 1, 2; [0042], [0043]). Robison discloses that the belt 12 is wound over a pulley 13 and thus does not explicitly, in a single embodiment, disclose a belt having a first end connected to the counterweight assembly and extending over and meshing with the sprocket. Instead, Robison discloses that a chain 22 is preferred to extending over and mesh with the sprocket. However, Robison teaches that as alternatives the strapping members (belts and chains) can either both be chains or both be belts (gear belts in the case of use with the sprocket) ([0042], [0045]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have utilized a belt to extend over and mesh with the sprocket. As Robison clearly teaches that belts and chains are interchangeable, it would have been within routine skill to select the appropriate strapping member based on operating characteristics or just preference. As both chains and belts are taught to be appropriate the selection of a belt would have been predictable with a reasonable expectation of success.
Robison discloses the use of electric motors and thus discloses a rotor torsionally connected to the sprocket (Figs. 1, 2; [0105]). Robison does not explicitly disclose that the motor has a stator mounted to the crown. Jones discloses that a motor 12 and stator can be mounted to the top of an oil recovery system (Fig. 1 - Jones discloses that motor 12 can be a switched reluctance drive motor which has a rotor). The examiner finds that as the Jones apparatus can be mounted to the top of a variable stroke oil recovery system, it would be obvious to mount the Jones apparatus to the top of a crown. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Robison to have a drive motor for the sprocket wherein the motor stator is mounted to the crown. As Robison and Jones both teach the use of electric motors to drive the sprocket and as Jones places the motor at the top of the oil recovery system (which would be the crown), it would have been within routine skill to have substituted (or added another) the drive motor of Jones for the motor of Robison. Such a simple substitution (or addition) would have been predictable with a reasonable expectation of success. Robison discloses a sensor for detecting position of the counterweight assembly ([0104]). 
Regarding claim 27: Robison, as modified by Jones, discloses a gear box torsionally connecting the rotor to the sprocket (Robison - [0048]; Jones - [0028]). 
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (US 20060024177) in view of Jones et al. (US 20070116580) ), as applied to claim 20 above, and further in view of McGinnis (US 3917092).
Robison and Jones disclose the invention substantially as claimed and as discussed above. 
Regarding claim 21: Robison discloses using more than one gear belt or chain ([0045]) and teaches the use of a drum with a belt ([0043]) but does not explicitly disclose a second sprocket and a drum, each supported by the crown and rotatable relative thereto, and that the sprockets straddle the drum. McGinnis discloses a gear belt that uses two sprockets straddling a drum (Figs. 1, 2; col. 4, lines 3-10). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Robison to have a second sprocket and a drum, each supported by the crown and rotatable relative thereto, and that the sprockets straddle the drum as taught by McGinnis. As Robison teaches the use of a geared belt, as Robinson at least alludes to additional sprockets, and as Robison is silent regarding the structure necessary to enable the geared belt in lieu of chains, it would have been within routine skill to have configured Robison to use the geared belt by adding the necessary structure as taught by McGinnis. Such a configuration would have been predictable with a reasonable expectation of success. 
Regarding claim 22: Robison, as modified by Jones and McGinnis discloses that the belt comprises a body made from an elastomer or elastomeric copolymer, a mesh disposed in the body and extending along a length thereof and across a width thereof, and two rows of sprocket holes, each row formed adjacent to and along a respective edge of the belt and each hole formed through the body and the mesh (McGinnis - Figs. 1-3; col. 1, line 65 - col. 2, line 18). 
Regarding claim 23: Robison, as modified by Jones and McGinnis discloses that the belt comprises a body made from an elastomer or elastomeric copolymer, a ply of cords disposed in the body, each cord extending across a width thereof, two rows of sprocket holes, each row formed adjacent to and along a respective edge of the belt and each hole formed through the body and the plies, and two pairs of ropes disposed in the body, each rope extending along a length thereof and each pair straddling the sprocket holes (McGinnis - Figs. 1-3; col. 1, line 65 - col. 2, line 18). 
Regarding claim 24: Robison, as modified by Jones and McGinnis discloses that the belt further comprises a second ply of cords disposed in the body, each cord extending across the width thereof, and each ply is located adjacent to a respective top and bottom of the ropes (McGinnis - Figs. 1-3; col. 1, line 65 - col. 2, line 18).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (US 20060024177) in view of Jones et al. (US 20070116580), as applied to claim 20 above, and further in view of Hallaman (US 3498684).
Robison and Jones disclose the invention substantially as claimed and as discussed above. 
Regarding claim 25: Robison, as modified by Jones, does not explicitly disclose that the belt comprises a body made from an elastomer or elastomeric copolymer, alternating teeth and flats, each tooth and each flat formed across an inner surface of the body, and a ply of cords disposed in the body adjacent to the inner surface, each cord extending along a length thereof. Hallaman discloses a belt can comprise8 a body made from an elastomer or elastomeric copolymer, alternating teeth and flats, each tooth and each flat formed across an inner surface of the body, and a ply of cords disposed in the body adjacent to the inner surface, each cord extending along a length thereof (Fig. 1; col. 1, line 30 - col. 2, line 20). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted the belt of Hallaman for the belt of Robison. As Robison teaches the use of a belt but is silent as to the construction of the belt, it would have been within routine skill to have configured Robison to select a well-known belt type from a finite selection of belt configurations. Such a selection and configuration would have been predictable with a reasonable expectation of success. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (US 20060024177) in view of Jones et al. (US 20070116580) and Hallaman (US 3498684), as applied to claim 25 above, and further in view of McGinnis (US 3917092).
Robison, Jones, McGinnis, and Hallaman disclose the invention substantially as claimed and as discussed above. 
Regarding claim 26 Robison, as modified by Jones and Hallaman, does not explicitly disclose that the belt further comprises a fabric molded into the inner surface of the body and a cover made from an engineering thermoplastic and bonded to the fabric. McGinnis discloses that a belt can comprise a fabric molded into the inner surface of the body and a cover made from an engineering thermoplastic and bonded to the fabric (McGinnis - Figs. 1-3; col. 1, line 65 - col. 2, line 18). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the belt of Robison, as modified by Jones and Hallaman, so that the belt comprises a fabric molded into the inner surface of the body and a cover made from an engineering thermoplastic and bonded to the fabric as taught by McGinnis. As Robison teaches the use of a belt but is silent as to the construction of the belt, as Hallaman teaches a certain construction, and as McGinnis teaches an alternative construction, it would have been within routine skill to have configured Robison, as modified by Jones and Hallaman, to select a well-known belt type from a finite selection of belt configurations. Such a selection and configuration would have been predictable with a reasonable expectation of success. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (US 20060024177) in view of Jones et al. (US 20070116580) ), as applied to claim 27 above, and further in view of Liu et al. (US 20160273323).
Robison and Jones disclose the invention substantially as claimed and as discussed above. 
Regarding claim 28: Robison, as modified by Jones, does not explicitly disclose that the gear box is planetary. Liu discloses that a gear box can be planetary ([0023], [0024]).  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Robison, as modified by Jones, so that the gear box is planetary as taught by Liu. As Robison, Jones, and Liu each teach the benefits of gears and ad gear boxes and planetary gears are notoriously well-known in the art, it would have been within routine skill to have selected a gear box having planetary gears from a finite selection of gear boxes. Such a configuration and selection would have been predictable with a reasonable expectation of success. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (US 20060024177) in view of Jones et al. (US 20070116580), as applied to claim 20 above, and further in view of Hoyt et al. (US 5206652).
Robison and Jones disclose the invention substantially as claimed and as discussed above. 
Regarding claim 29: Robison, as modified by Jones, does not explicitly disclose that the sensor is a laser rangefinder, ultrasonic rangefinder, string potentiometer, or linear variable differential transformer (LVDT). Hoyt discloses that is an ultrasonic rangefinder is a known device and that it is useful because the time between transmission of the pulse and detection of the returning echo is a linear function of the distance between the two objects (col. 5, lines 32-46). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted an ultrasonic rangefinder, as taught to be well-known by Hoyt, to the system of Robison, as modified by Jones, because as measurement of the elapsed time is equivalent to measurement of the distance between the objects, it is possible to use known techniques to easily convert the data to represent the sought after distance. Such a use would have been predictable with a reasonable expectation of success.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (US 20060024177) in view of Jones et al. (US 20070116580), as applied to claim 20 above, and further in view of Justus et al. (US 4935685).
Robison and Jones disclose the invention substantially as claimed and as discussed above. 
Regarding claim 30: Robison, as modified by Jones, does not explicitly disclose that the motor is an electric three phase motor. Justus discloses that the motor is an electric three phase motor (Fig. 1; col. 3, lines 47-51; col. 4, lines 16-49). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have utilized a motor, in the system of Robison, as modified by Jones, that can be an electric three phase motor as taught by Justus. As Justus provides teachings of a specific type of motor and such is notoriously well-known in the art, it would have been within routine skill to have selected a specific motor type from a finite selection of motors well-known in the art. Such a simple substitution or addition would have been predictable with a reasonable expectation of success. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (US 20060024177) in view of Jones et al. (US 20070116580) and Justus et al. (US 4935685), as applied to claim 30 above, and further in view of Liu et al. (US 20170292353).
Robison, Jones, and Justus disclose the invention substantially as claimed and as discussed above. 
Regarding claim 34: Robison, as modified by Jones and Justus, does not explicitly disclose that the electric motor is a switched reluctance or permanent magnet motor. Liu discloses that the motor can be a switched reluctance or permanent magnet motor ([0022]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have utilized a motor, in the system Robison, as modified by Jones and Justus, that is a switched reluctance or permanent magnet motor as taught by Liu. As Liu provides a list of acceptable electric motors and such is notoriously well-known in the art, it would have been within routine skill to have selected a specific motor type from a finite selection of motors well-known in the art. Such a simple substitution or addition would have been predictable with a reasonable expectation of success. 
Allowable Subject Matter
Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments, filed 5/26/2022, with respect to the rejections of claims 20-30 and 34 have been fully considered but they are not persuasive.
Applicants argue that Jones teaches a variable motor attached to the top of the wellhead and not on top of the tower. Although the examiner sees the merit of this argument. Jones is cited for disclosing that a motor (and stator) can be mounted to the top of an oil recovery system. Because the crown is the top of the Robison oil recovery system, the examiner finds that it would have been within routine skill to mount a motor on the crown of Robison based on the teachings and disclosures of Jones.
Applicants argue that a person having ordinary skill in the art would not have been motivated to use the motor and shaft of Jones since Jones’s motor shaft does not allow the cable to have a second end that can attach to the counterweight, as disclosed by Robison. The Examiner disagrees with applicants’ analysis and conclusion. The examiner relied on Robison for the belt and sprocket arrangements and relied on Jones for the positioning of the motor on top of the tower. The applicants are reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
6/30/2022